Case 21-30085-hdh11 Doc 519 Filed 04/07/21                      Entered 04/07/21 20:37:10             Page 1 of 17


     Patrick J. Neligan, Jr.                                    COUNSEL FOR THE DEBTORS
     Texas Bar No. 14866000                                     Counsel for the Debtors Gregory E. Garman
     Douglas J. Buncher                                         Nevada Bar No. 6665, pro hac vice
     Texas Bar No.03342700                                      William M. Noall
     John D. Gaither                                            Nevada Bar No. 3549, pro hac vice
     Texas Bar No. 24055516                                     Gabrielle A. Hamm
     NELIGAN LLP                                                Texas Bar No. 24041047
     325 N. St. Paul, Suite 3600                                GARMAN TURNER GORDON LLP
     Dallas, Texas 75201                                        7251 Amigo Street, Suite 210
     Telephone: (214) 840-5300                                  Las Vegas, Nevada 89119
     Facsimile: (214) 840-5301                                  Telephone: (725) 777-3000
     pneligan@neliganlaw.com                                    Facsimile: (725) 777-3112
     dbuncher@neliganlaw.com                                    ggarman@gtg.legal
     jgaither@neliganlaw.com                                    wnoall@gtg.legal
                                                                ghamm@gtg.legal
     COUNSEL FOR THE DEBTORS


                             IN THE UNITED STATES BANKRUPTCY
                            COURTFOR THE NORTHERN DISTRICT OF
                                   TEXAS DALLAS DIVISION
IN RE:                                               §                CHAPTER 11
                                                     §
NATIONAL RIFLE ASSOCIATION                           §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC                          §
                                                     §
        DEBTORS1                                     §                JOINTLY ADMINISTERED



             APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING
             THE RETENTION AND EMPLOYMENT OF ANKURA CONSULTING
              GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV
                  AS THE DEBTORS’ CHIEF RESTRUCTURING OFFICER

        Debtors National Rifle Association of America and Sea Girt LLC (collectively, the

“Debtors”), file this application (the “Application”) for an order, substantially in the form attached

hereto as Exhibit A(the “Proposed Order”) and pursuant to section 363(b) of title 11 of the United

States Code (the “Bankruptcy Code”) authorizing the retention and employment of Ankura

Consulting Group, LLC (“Ankura”) to provide chief restructuring officer services, and appointing

Louis E. Robichaux IV to serve as the Debtors’ Chief Restructuring Officer (the “CRO”) in

accordance with the terms and conditions outlined in the Engagement Agreement (as defined below)


1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The Debtors’
mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10        Page 2 of 17


for in these chapter 11 cases. In support of the Application, the Debtors incorporate by reference

the Declaration of Louis E. Robichaux IV in support of the Application (the “Robichaux

Declaration”), attached hereto as Exhibit B. In further support of the Application, the Debtors state

as follows:

                                   JURISDICTION AND VENUE

          1.     The Court has jurisdiction over these chapter 11 cases and this Applicationpursuant

to 28 U.S.C. §§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. §

157(b).

          2.    Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                                            BACKGROUND

          3.     On January 15, 2021 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code.

          4.     The Debtors are operating their businesses and managing their properties as debtors in

possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code.

          5.     On January 20, 2021, the Court entered an order [Docket No. 36] authorizing the joint

administration and procedural consolidation of the chapter 11 cases pursuant to Bankruptcy Rule

1015(b).

          6.     On February 4, 2021, the United States Trustee for the Northern District of Texas (the

“U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102 of

the Bankruptcy Code (the “Committee”) [Docket No. 105].

          7.    A detailed description of the Debtors’ business, capital structure, and the events leading

to the Debtors’ bankruptcy is set forth in the Declarations of Shawne E. Soto [Docket No. 10], Robert



APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 2
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10       Page 3 of 17


G. Owens [Docket No. 11], and Sonya B. Rowling [Docket No. 12] (the “First-Day Declarations”)

and Debtors’ Informational Brief in Connection with Voluntary Chapter 11 Petitions [Docket No. 31]

filed on January 20, 2021, which are incorporated herein by reference.

                                        RELIEF REQUESTED

          8.    By this Application, the Debtors seek the entry of an order pursuant to sections 105(a)

and 363(b) of the Bankruptcy Code authorizing the retention and employment of Ankura and

appointment of Louis E. Robichaux IV of Ankura as the Debtors’ CRO, consistent with the terms of

the engagement agreement dated as of April 2, 2021 between Ankura and the Debtors (the

“Engagement Agreement”), a true and correct copy of which is attached as Exhibit 1 to the

Robichaux Declaration.

          9.    The relief requested in this Application is necessary to the successful administration of

these Chapter 11 Cases, and to provide assurance to creditors, parties in interest and the Court that

there is an independent fiduciary overseeing these proceedings, the Debtors’ reorganization, and the

Debtor’s financial operations. The Debtors require the services of an experienced CRO to guide

existing management through a restructuring of the Debtors’ operations and a successful resolution of

these Chapter 11 Cases. Ankura is being retained specifically to provide CRO services. Ankura is

not being retained as a general financial advisor. Therefore, there will be no duplication of the role of

BVA as financial advisor.

          10.   The Debtors interviewed several potential CRO candidates before ultimately selecting

Mr. Robichaux. Debtors’ counsel worked cooperatively with the Committee’s counsel in selecting

CRO candidates and in connection with the engagement of Mr. Robichaux.

                                             Qualifications



APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 3
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10       Page 4 of 17


          11.   Mr. Robichaux is a highly qualified restructuring advisor and CRO with whom the

bankruptcy counsel in these cases and the Court are very familiar. Mr. Robichaux has been a CRO in

numerous other bankruptcy cases, including a number of non-profit bankruptcy cases.

          12.   Louis E. Robichaux IV is a Senior Managing Director at Ankura who provides

restructuring, crisis management, financial advisory, and expert witness services to parties in a broad

variety of distressed corporate settings. Mr. Robichaux has nearly 30 years of industry and

restructuring experience, with significant expertise serving in CRO roles. He is based in Dallas, Texas.

          13.   Prior to joining Ankura, Mr. Robichaux was a principal in the restructuring advisory

practice of a global professional services firm, Deloitte. Prior to joining Deloitte, Mr. Robichaux was

a co-managing member and managing director of a national boutique crisis management and

restructuring firm. Prior to that position, he was a senior restructuring practitioner at a large

professional services firm and a Big Four professional services firm.

          14.   Mr. Robichaux has assisted numerous clients by serving in CRO, Chief Executive

Officer, and Chief Financial Officer roles. A significant portion of these roles have been for distressed

or challenged nonprofit organizations. Mr. Robichaux has served clients coast to coast, including in

Puerto Rico. Mr. Robichaux has extensive testimony experience, both as an expert and as a company

representative. A significant portion of his testimony experience has been in the bankruptcy courts in

the Northern District of Texas, including the Court presiding over these bankruptcy cases.

          15.   Mr. Robichaux has received several prestigious awards during his career. For his role

as Chief Restructuring Officer of Tuomey Healthcare System, he was awarded the Turnaround

Management Association Non-Profit Transaction of the Year - 2016. In connection with the St.

Francis’ Hospital (Poughkeepsie, NY) §363 sale transaction, he and the other professionals in the




APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 4
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10       Page 5 of 17


matter were awarded M&A Advisor’s Restructuring Deal of the Year for 2014 ($10 million - $100

million). Finally, in connection with the successful reorganization of Venoco, Inc., Mr. Robichaux

and the other professionals involved in the matter were awarded M&A Advisor’s Energy Deal of the

Year ($100 million to $500 million).

          16.    Mr. Robichaux is a former four-term (two years per term) elected member of the City

of Highland Village City Council. He has also served on various non-profit and for-profit corporate

boards and is active in a number of industry professional associations.

                              Scope of Services and Authority of CRO

          17.    The scope of Ankura’s services, including the scope and authority of the CRO of the

Debtors, is described in Section 1 of the Engagement Agreement.

                                        Terms of Compensation

          18.    The Debtors propose to compensate Ankura on an hourly rate basis, and to reimburse

for its actual, reasonable out-of-pocket and direct expenses, as set forth in the Engagement Agreement.

Mr. Robichaux’s hourly rate is $1,155 per hour.

          19.    As set forth in section 1(b) of the Engagement Agreement, additional Ankura personnel

may support and assist Mr. Robichaux in his role as the Debtors’ CRO as required and upon the mutual

agreement of Ankura and the Special Litigation Committee of the Debtors’ Board of Directors. The

hourly rates of other Ankura professionals that may assist Mr. Robichaux in his role as CRO are as

follows:

                                 Professional                             Hourly Rate
                Senior Managing Director & Managing Director
                                                                         $900 - $1,155
                            (including the CRO)




APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 5
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10       Page 6 of 17



                                 Professional                             Hourly Rate
                             Other Professionals                           $410 - $870

                               Paraprofessional                           $275 - $330

          20.   However, neither Mr. Robichaux nor any of the other professionals or

paraprofessionals from Ankura who may assist Mr. Robichaux in his role as CRO shall serve as a

financial advisor to the Debtor or duplicate any of the services being provided by BVA as the Debtors’

financial advisor in these cases.

          21.   Furthermore, as set forth in section 2(a) of the Engagement Agreement, the fees of Mr.

Robichaux and any other Ankura professionals who may assist Mr. Robichaux in his role as the

Debtors’ CRO are subject to a “Full-Time Cap.” The Full-Time Cap means fees billed to the Debtors

for the CRO or any individual professional during any given month shall not exceed the standard

hourly billing rate in effect when the services are rendered multiplied by 40 hours per week, as adjusted

for actual number of workdays in the applicable month.

          22.   As further provided in section 2(b) of the Engagement Agreement, Ankura shall also

be paid a restructuring fee in the amount of $1,000,000 payable immediately upon the effective date

of any Chapter 11 plan consented to, or accepted by, the Debtors.

          23.   Ankura periodically adjusts the billing rates of its professionals, including Mr.

Robichaux. Changes in applicable hourly rates will be noted on the invoices for the first time period

in which the revised rates became effective.

          24.   Because Ankura is not being employed as a professional under section 327 of the

Bankruptcy Code, it will not be submitting fee applications pursuant to sections 330 and 331 of the

Bankruptcy Code. Instead, the Debtors intend that the fees and expenses incurred by Ankura in



APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 6
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10          Page 7 of 17


connection with the services under the Engagement Agreement be treated as administrative expenses

of these Chapter 11 Cases and paid by the Debtors in the ordinary course of business. Ankura and

Mr. Robichaux will provide monthly reports of fees and expenses to the U.S. Trustee and counsel for

Committee appointed in these Chapter 11 Cases (“Committee Counsel”). If no objection is served

on Debtors’ counsel within ten (10) days, the Debtors shall pay the invoice in full. If an objection is

served with the ten (10) day objection period, it shall state in detail the basis for the objection, and the

amount to which the objection is applied. The parties will endeavor to resolve the objection within

the three (3) days after it is served before presenting it to the Court for resolution. Any amount of the

invoice to which no objection has been served may be paid pending the resolution of the amount to

which an objection has been served.

          25.   Mr. Robichaux’s hourly rate and the hourly rates of the other Ankura professionals and

paraprofessionals who may assist Mr. Robichaux in his role as CRO are consistent with other

professionals who serve in similar roles under similar circumstances from other firms with similar

experience and qualifications. The Debtors believe that Mr. Robichaux’s rate and the rates of the other

Ankura professionals and paraprofessionals are reasonable and consistent with rates charged by other

similar firms in the market.

          26.    Courts have allowed fees and expenses incurred by professionals retained under

section 363 of the Bankruptcy Code to be treated as and an administrative expense incurred by debtors

in the ordinary course of business. See In re UCI, Int’l, LLC, Case No. 16-11354 (MFW)(Bankr. D.

Del. Jul. 12, 2016) [Docket No. 16-11354] (authorizing retention of chief restructuring officer

pursuant to section 363 of the Bankruptcy Code, and allowing the debtors topay, in the ordinary course

of business, fees and expenses incurred in connection with the chief restructuring officer’s retention);




APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 7
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10       Page 8 of 17


In re. Juniper GTL, LLC, Case No. 16-31959 (MI) (Bankr. S.D.Tex. May 24, 2016) [Docket No. 176]

(same); In re HII Technologies, Inc., Case No. 15-60070 (DRJ) (Bankr. S.D. Tex. Sept. 22, 2015)

[Docket No. 32] (same); see also In re First River Energy, LLC, Case No. 18-50085 (Bankr. W.D.

Tex. Feb. 13, 2018) [Docket No. 200] (authorizing retention of chief restructuring officer pursuant to

section 363 of the Bankruptcy Code and treating incurred fees and expenses as an administrative

expense following reports of compensation and expiration of objection period).

                                            Indemnification

          27.   Subject to the approval of the Court and as more fully described in the Engagement

Agreement, the Debtors have agreed to indemnify Ankura as set forth in Schedule I to the Engagement

Agreement. The Debtors request that they be permitted to indemnify Ankura pursuant to the terms of

the Engagement Agreement, subject only to the conditions and limitations set forth in the Court’s

Order granting this Application. Ankura has agreed to the same limitations to the indemnification

provisions in its Engagement Agreement as are contained in the proposed order for the retention of

the Committee’s financial advisor Alix Partners, and those limitations are contained in the Proposed

Order attached hereto as Exhibit A.

                                         BASIS FOR RELIEF

          28.   The Debtors seek to employ and retain Ankura and appoint Mr. Robichaux as CRO

pursuant to section 363 of the Bankruptcy Code and the terms of the Engagement Agreement.

          29.   Under applicable case law, in this and other jurisdictions, if a debtor’s proposed use of

its assets pursuant to section 363(b) of the Bankruptcy Code represents a reasonable exercise of the

debtor’s business judgment, such use should be approved. See United Retired Pilots Benefit Prot.

Ass’n v. United Airlines, Inc. (In re UAL Corp.), 443 F.3d 565, 571 (7th Cir. 2006); Fulton State Bank

v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1991); see also In re Delaware & Hudson


APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 8
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10      Page 9 of 17


Ry. Co., 124 B.R. 169, 175-76 (D. Del. 1991) (noting that courts have applied the “sound business

purpose” test to evaluate motions brought pursuant to section 363(b) of the Bankruptcy Code); Comm.

of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983) (“The

rule we adopt requires that a judge determining a § 363(b) application expressly find from the

evidence presented before him at the hearing a good business reason to grant such an application.”).

Cases in which Section 363(b) applications were approved include: In re Forest Park Medical Ctr. at

Frisco, LLC, Case No. 15-41684 (Bankr. E.D. Tex.); In re El Paso Children’s Hospital Corp., Case

No. 15-30784 (Bankr. W.D. Tex.); In re Physicians Specialty Hospital of East El Paso, LP, Case No.

07- 30633 (Bankr. W.D. Tex.).

          30.    The decision to retain Ankura and appoint Mr. Robichaux as CRO should be authorized

because it is a sound exercise of the Debtors’ business judgment, supported by the Committee. Mr.

Robichaux is well-qualified and equipped to provide the CRO duties outlined above, as he has done

on many other occasions. Mr. Robichaux, in his capacity as CRO, will provide servicesthat are in

the best interests of all parties in interest in these Chapter 11 Cases.

      Compliance with Bankruptcy Rule 6004(a) and Waiver of Bankruptcy Rule 6004(h)

          31.     To implement the foregoing successfully, the Debtors request that the Court find that

notice of the Application is adequate under Bankruptcy Rule 6004(a) under the circumstances, and

that the Court waive the 14-day stay of an order authorizing the use of property under Bankruptcy

Rule 6004(h) to the extent applicable

                                             CONCLUSION

          WHEREFORE, the Debtors respectfully request that the Court (a) enter an ordersubstantially

in the form attached to this Application as Exhibit A, and (b) grant such other and further relief as




APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 9
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10      Page 10 of 17


the Court may deem proper.

Dated: April 7, 2021                            Respectfully submitted,

                                                 /s/ Patrick J. Neligan, Jr.
                                                Patrick J. Neligan, Jr.
                                                Texas State Bar No. 14866000
                                                Douglas J. Buncher
                                                Texas State Bar No. 03342700
                                                John D. Gaither
                                                Texas State Bar No. 24055516
                                                NELIGAN LLP
                                                325 N. St. Paul, Suite 3600
                                                Dallas, Texas 75201
                                                Telephone: (214) 840-5300
                                                Facsimile: (214) 840-5301
                                                Email: pneligan@neliganlaw.com
                                                        dbuncher@neliganlaw.com
                                                        jgaither@neliganlaw.com

                                                and

                                                Gregory E. Garman
                                                Nevada Bar No. 6654 Pro Hac Vice
                                                William M. Noall
                                                Nevada Bar No. 3549 Pro Hac Vice
                                                Gabrielle A. Hamm
                                                Texas State Bar No. 24041047
                                                GARMAN TURNER GORDON LLP
                                                7251 Amigo Street, Suite 210
                                                Las Vegas, Nevada 89119
                                                Telephone: (725) 777-3000
                                                Facsimile: (725) 777-3112
                                                Email: ggarman@gtg.legal
                                                       wnoall@gtg.legal
                                                       ghamm@gtg.legal

                                                COUNSEL FOR THE DEBTORS




APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 10
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21               Entered 04/07/21 20:37:10      Page 11 of 17


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 5th day of April 2021 a true and correct copy of
the foregoing was served via first class U.S. mail upon the parties named on the attached Master
Service List.
                                        /s/ Douglas J. Buncher
                                     Douglas J. Buncher




APPLICATION OF THE DEBTORS FOR AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
ANKURA CONSULTING GROUP, LLC AND APPOINTMENT OF LOUIS E. ROBICHAUX IV AS THE DEBTORS’
CHIEF RESTRUCTURING OFFICER                                                 PAGE 11
90630V1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21         Entered 04/07/21 20:37:10      Page 12 of 17




                           In re: Sea Girt LLC - Case No. 21-30080
               In re: National Rifle Association of America - Case No. 21-30085

                                   MASTER SERVICE LIST

                                    Debtor/Debtor’s Counsel


  National Rifle Association of America          Neligan LLP
  11250 Waples Mill Road                         Attn: Patrick J. Neligan
  Fairfax, VA 22030                                      Douglas J. Buncher
                                                         John D. Gaither
                                                 325 N. St. Paul, Suite 3600
                                                 Dallas, TX 75201
                                                 Email: pneligan@neliganlaw.com
                                                         dbuncher@neliganlaw.com
                                                         jgaither@neliganlaw.com

  Sea Girt LLC                                   Garman Turner Gordon LLP
  11250 Waples Mall Road                         Attn: Gregory E. Garman
  Fairfax, VA 22030                                     William M. Noall
                                                        Gabrielle A. Hamm
                                                 7251 Amigo Street, Suite 210
                                                 Las Vegas, Nevada 89119
                                                 Telephone: 725-777-3000
                                                 Facsimile: 725-777-3112
                                                 Email: ggarman@gtg.legal
                                                        wnoall@gtg.legal
                                                        ghamm@gtg.legal

                                          U.S. Trustee

  Office of the United States Trustee
  Attn: Lisa Young
  Earle Cabell Federal Building
  1100 Commerce Street, Room 976
  Dallas, TX 75242

                                        Secured Creditors

  Atlantic Union Bank
  Attn: Andrew Kalin
  1800 Robert Fulton Drive, Suite 100
  Reston, VA 20191
  Email: andrew.kalin@atlanticunionbank.com



 90324v1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21      Entered 04/07/21 20:37:10    Page 13 of 17




                  Counsel For Official Committee of Unsecured Creditors


  Louis R. Strubeck, Jr.
  Kristian W. Gluck
  Scott P. Drake
  Laura L. Smith
  Nick Hendrix
  Norton Rose Fulbright US LLP
  2200 Ross Avenue, Suite 3600
  Dallas, TX 75201-7932
  louis.strubeck@nortonrosefulbright.com
  kristian.gluck@nortonrosefulbright.com
  laura.smith@nortonrosefulbright.com
  scott.drake@nortonrosefulbright.com
  nick.hendrix@nortonrosefulbright.com

                               20 Largest Unsecured Creditors

  Ackerman McQueen, Inc.                      Membership Marketing Partners LLC
  1601 Northwest Expressway                   11250 Waples Mill Road, Suite 310
  Oklahoma City, OK 73118-1438                Fairfax, VA 22030

  Gould Paper Corporation                     Infocision Management Corp.
  Attn: Warren Connor                         325 Springside Drive
  99 Park Avenue, 10th Floor                  Akron, OH 44333
  New York, NY 10016

  Under Wild Skies                            Valtim Incorporated
  c/o Dycio & Biggs                           P.O. Box 114
  10533 Main Street                           Forest, VA 24551
  Fairfax, VA 22030

  Quadgraphics                                Communications Corp of America
  N63W23075 Hwy. 74                           Attn: Ken Bentley
  Sussex, WI 53089                            13129 Airpark Drive, Suite 120
                                              Elkwood, VA 22718

  Membership Advisors Public REL              Salesforce.Com, Inc.
  11250 Waples Mill Road, Suite 310           One Mark St. – The Landmark, Suite 300
  Fairfax, VA 22030                           San Francisco, CA 94105

  Mercury Group                               Speedway Motorsports, Inc.
  1601 NW Expressway, Suite 1100              P.O. Box 600
  Oklahoma City, OK 73118                     Concord, NC 28026




 90324v1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21         Entered 04/07/21 20:37:10       Page 14 of 17




  Image Direct Group LLC                         Google
  200 Monroe Avenue, Building 4                  1600 Amphitheatre Parkway
  Frederick, MD 21701                            Mountain View, CA 94043-1351

  TMA Direct, Inc.                               United Parcel Services
  12021 Sunset Hills Road, Suite 350             P.O. Box 7247-0244
  Manassas, VA 20109                             Philadelphia, PA 19170

  Membership Advisors Fund Raising               Stone River Gear, LLC
  11250 Waples Mill Road, Suite 310              75 Manor Road
  Fairfax, VA 22030                              Red Hook, NY 12571

  Krueger Associates, Inc.                       CDW Computer Centers, Inc.
  105 Commerce Drive                             P.O. Box 75723
  Aston, PA 19014                                Chicago, IL 60675

                                       Government Agencies


  Internal Revenue Service                       Office of Attorney General (NY)
  P.O. Box 7346                                  Attn: Letitia James
  Philadelphia, PA 19101-7346                    28 Liberty Street
                                                 New York, NY 10005

  Office of Attorney General (DC)                Office of Attorney General (TX)
  Attn: Karl A. Racine                           Attn: Ken Paxton
  441 Fourth St., N.W., Suite 600-South          P.O. Box 12548
  Washington, DC 20001                           Austin, TX 78711-2548

  Mahmooth A. Faheem
  Lori A. Butler
  Pension Benefit Guaranty Corporation
  1200 K NW
  Washington, DC 20005-4026
  mahmooth.faheem@pbgc.gov
  butler.lori@pbgc.gov
  efile@pbgc.gov

                                       Notice of Appearance


  Laurie A. Spindler                             G. Michael Gruber
  Linebarger Coggan Blair & Sampson, LLP         Dorsey & Whitney LLP
  2777 N. Stemmons Freeway, Suite 1000           300 Crescent Court, Suite 400
  Dallas, TX 75207                               Dallas, TX 75201
  dallas.bankruptcy@publicans.com                gruber.mike@dorsey.com



 90324v1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21     Entered 04/07/21 20:37:10      Page 15 of 17




  Brian E. Mason                             H. Joseph Acosta
  Dorsey & Whitney LLP                       Dorsey & Whitney LLP
  300 Crescent Court, Suite 400              300 Crescent Court, Suite 400
  Dallas, TX 75201                           Dallas, TX 75201
  mason.brian@dorsey.com                     acosta.joseph@dorsey.com

  Natalie L. Arbaugh                         Thomas M. Buchanan
  Winston & Strawn LLP                       Matthew Saxon
  2121 N. Pearl Street, Suite 900            Winston & Strawn LLP
  Dallas, TX 75201                           1901 L St., N.W.
  narbaugh@winston.com                       Washington, DC 20036
                                             tbuchana@winston.com
                                             msaxon@winston.com

  David Neier                                Tara LeDay
  Winston & Strawn LLP                       McCreary, Veselka, Bragg & Allen, P.C.
  200 Park Avenue                            P.O. Box 1269
  New York, NY 10166-4193                    Round Rock, TX 78680
  dneier@winston.com                         tleday@mvbalaw.com

  Michael I. Baird                           Brandon R. Freud
  Pension Benefit Guaranty Corporation       Chuhak & Tecson, P.C.
  1200 K St. NW                              30 S. Wacker Drive, Suite 2600
  Washington, DC 20005-4026                  Chicago, IL 60606
  baird.michael@pbgc.gov                     bfreud@chuhak.com
  efile@pbgc.gov

  Gerritt M. Pronske                         James Sheehan
  Eric M. Van Horn                           Emily Stern
  Jason P. Kathman                           Monica Connell
  Spencer Fane LLP                           Office of Letitia James
  2200 Ross Avenue, Suite 4800 West          Attorney General for the State of New York
  Dallas, TX 75201                           28 Liberty Street
  gpronske@spencerfane.com                   New York, NY 10005
  ericvanhorn@spencerfane.com                james.sheehan@ag.ny.gov
  jkathman@spencerfane.com                   emily.stern@ag.ny.gov
                                             monica.connell@ag.ny.gov

  Mark Ralston                               Kevin T. White
  Fishman Jackson Ronquillo PLLC             Director – Legal
  Three Galleria Tower                       Quad/Graphics, Inc.
  13155 Noel Road, Suite 700                 601 Silveron Blvd., Suite 200
  Dallas, TX 75240                           Flower Mound, TX 75028
  mralston@fjrpllc.com                       ktwhite@quad.com




 90324v1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21     Entered 04/07/21 20:37:10          Page 16 of 17




  Robert Lapowsky                            David W. Giattino
  Stevens & Lee, P.C.                        Stevens & Lee, P.C.
  620 Freedom Business Center, Suite 200     919 Market Street, Suite 1300
  King of Prussia, PA 19406                  Wilmington, DE 19801
  rl@stevenslee.com                          dwg@stevenslee.com

  Joe E. Marshall                            Duane M. Geck
  Marshall Law                               Donald H. Cram
  2626 Cole Avenue, Suite 300                Severson & Werson, P.C.
  Dallas, TX 75204                           One Embarcadero Center, Suite 2600
  jmarshall@marshalllaw.net                  San Francisco, CA 94111
                                             dmg@severson.com
                                             dhc@severson.com

  M. Jermaine Watson                         Judith W. Ross
  Joshua N. Eppich                           Ross & Smith, PC
  H. Brandon Jones                           700 North Pearl Street, Suite 1610
  Clay M. Taylor                             Dallas, TX 75201
  J. Robertson Clarke                        judith.ross@judithwross.com
  Bonds Ellis Eppich Schafer Jones LLP
  420 Throckmorton Street, Suite 1000
  Fort Worth, TX 76102
  jermaine.watson@bondsellis.com
  joshua@bondsellis.com
  clay.taylor@bondsellis.com
  brandon@bondsellis.com
  robbie.clarke@bondsellis.com

  Arthur A. Greenberg                        Nancy L. Alper
  G&B Law, LLP                               Senior Assistant Attorney General
  16000 Ventura Boulevard, Suite 100         Office of the Attorney General
  Encino, CA 91436-2730                      for the District of Columbia
  agreenberg@gblawllp.com                    400 Sixth Street, N.W., 9th Floor
                                             Washington, DC 20001
                                             nancy.alper@dc.gov

  Stephen G. Wilcox                          Catherine Jackson
  Wilcox Law, PLLC                           Assistant Attorney General
  P.O. Box 201849                            Office of the Attorney General for
  Arlington, TX 76006                        The District of Columbia
  swilcox@wilcoxlaw.com                      400 Sixth Street, N.W. 10th Floor
                                             Washington, DC 20001
                                             catherine.jackson@dc.gov




 90324v1
Case 21-30085-hdh11 Doc 519 Filed 04/07/21     Entered 04/07/21 20:37:10          Page 17 of 17




  Leonor Miranda                             David W. Parham
  Assistant Attorney General                 Akerman LLP
  Office of the Attorney General For         2001 Ross Avenue, Suite 3600
  The District of Columbia                   Dallas, TX 75201
  400 Sixth Street, N.W. 10th Floor          david.parham@akerman.com
  Washington, DC 20001
  leonor.miranda@dc.gov

  D. Brett Marks                             Walter A. Herring
  Akerman LLP                                Robert Blackwell
  201 East Olas Blvd., Suite 1800            Blackwell, Blackburn, Herring & Singer LLP
  Fort Lauderdale, FL 33301                  7557 Rambler Road, Suite 1450
  brett.marks@akerman.com                    Dallas, TX 75231
                                             wherring@bbhsllp.com
                                             bblackwell@bbhsllp.com

  Heather M. Crockett                        James F. Chiu
  Deputy Attorney General                    Deputy Attorney General
  Indiana Office of Attorney General         Indiana Office of Attorney General
  302 W. Washington St., IGCS – 5th Floor    302 W. Washington St., IGCS – 5th Floor
  Indianapolis, IN 46204                     Indianapolis, IN 46204
  heather.crockett@atg.in.gov                james.chiu@atg.in.gov

  Michael W. May                             Jennifer Jones
  Trial Attorney – Tax Division              Senior Trial Counsel
  U.S. Department of Justice                 Office of the Attorney General
  717 N. Harwood, Suite 400                  For the District of Columbia
  Dallas, TX 75201                           400 Sixth Street, N.W., 10th Floor
  michael.w.may@usdoj.gov                    Washington, DC 20001
                                             leonor.miranda@dc.gov

  Christina Carroll                          P. Kent Correll
  Dorsey & Whitney LLP                       Correll Law Group
  300 Crescent Court, Suite 400              250 Park Avenue, 7th Floor
  Dallas, TX 75201                           New York, NY 10177
  carroll.christina@dorsey.com               kent@correlllawgroup.com




 90324v1
